Citation Nr: 0415728	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the amount of 
$12,343.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision of the St. Petersburg, 
Florida Regional Office Committee on Waivers and Compromises 
(RO).  


FINDINGS OF FACT

1.  The veteran was in receipt of Social Security 
Administration benefits beginning in January 1997, which the 
RO became aware of in April 2000.

2.  The veteran was at fault in the creation of the 
overpayment of disability benefits by virtue of his failure 
to timely report his receipt of Social Security benefits 
while continuing to receive VA compensation; the VA is not at 
fault for the creation of the overpayment of disability 
benefits in the amount of $12,343.00.

3.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

4.  Recovery of the overpayment did not defeat the purpose 
for which compensation benefits were awarded.

5.  Recovery of the overpayment of compensation benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities.

6.  The failure to repay the debt would result in unfair gain 
to the veteran.





CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $12,343.00 is not against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
disability benefits in the amount of $12,343.00.

In February 1996, the RO granted entitlement to nonservice-
connected pension benefits, effective September 27, 1995.  
That same month, the veteran was notified of the award in a 
letter.  In May 1996, the veteran was notified that his 
pension award had been amended.  The award letter had a VA 
Form 21-8768 attached, which advised the veteran that the 
rate of VA pension depends on total family income, that he 
was obligated to provide prompt notice of any change in 
income, and that a failure to provide such would result in 
the creation of an overpayment which would have to be repaid.  

In a letter, dated in April 2000, the veteran was notified 
that it was proposed that his pension award would be amended.  
Specifically, the veteran was notified that information from 
the Social Security Administration (SSA) indicated that he 
was in receipt of SSA benefits.  The veteran was given 60 
days to respond, however, there is no record of a reply.  In 
July 2000, the veteran was notified that the RO would 
automatically begin withholding his monthly benefits to be 
applied against his debt beginning in October 2000.  

In August 2000, the veteran requested a waiver of his 
overpayment.  He argued that, "I've always told you about my 
income and my Social Security benefits."  He further argued 
that he could not afford the reduction in his award.  His 
waiver request was accompanied by a Financial Status Report 
(VA Form 20-5655).  

In an October 2000 decision, the Committee on Waivers and 
Compromises (Committee) denied the veteran's request for a 
waiver of recovery of the overpayment, which it was 
determined amounted to $12,343.00.  The Committee determined 
that there was no fraud, no misrepresentation of a material 
fact, and no showing of bad faith on the veteran's part with 
respect to the overpayment at issue.  However, the veteran 
was determined to be significantly at fault in creation of 
the overpayment, and the Committee indicated that his pension 
benefits had therefore been adjusted, retroactive to December 
1, 1998.  The veteran has appealed that determination.  

Analysis

The Board initially notes that the appellant does not 
question the amount of the indebtedness at issue.  As the 
validity of the indebtedness is not now in issue, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

The remaining issue is whether the appellant is entitled to 
waiver of recovery of the overpayment of death pension 
benefits in the amount of $12,343.00.  The Board notes that 
the Committee concluded that the appellant had not 
demonstrated fraud, misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination on this issue.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a) (1) (2003).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a) (2003).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits. Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a) (2003).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
failure to notify VA of his receipt of Social Security 
benefits.  The record shows that the May 1996 VA award letter 
had a VA Form 21-8768 attached, which advised the veteran 
that the rate of VA pension depends on total family income, 
that he was obligated to provide prompt notice of any change 
in income, and that a failure to provide such would result in 
the creation of an overpayment which would have to be repaid.  
However, there is no evidence that the veteran ever informed 
VA of his receipt of  Social Security benefits.  See also 
award letter from the SSA, dated in January 1997 (informing 
the veteran that he would begin receiving benefits that 
month).  Since the overpayment at issue resulted solely from 
the veteran's failure to notify VA promptly of his receipt of  
Social Security benefits, and since he continued to receive 
VA disability benefits to which he knew, or should have 
known, that he was not entitled, there is no basis to 
conclude that his actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.

The Board must next consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  The Board finds that recovery of the debt 
would not nullify the objective for which benefits were 
intended.  The purpose of pension benefits is to provide 
income to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
As the veteran received additional income from the SSA, this 
income must be factored in to determine the amount to which 
he is entitled.  Without the benefit of accurate and timely 
information, the VA is unable to determine whether a veteran 
meets the criteria.  Therefore, the Board finds that to 
recover the overpayment of such benefits does not nullify the 
objective of the payment, as the veteran did not provide the 
information which was required to determine his entitlement 
to the benefits received.  The Board further finds that the 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  Finally, failure 
to make restitution would result in the veteran's unjust 
enrichment by virtue of the fact that he has retained money 
to which he was no legally entitled.

The Board must also consider whether recovery of the debt 
would result in financial hardship to the veteran.  As 
previously noted, in August 2000, the veteran submitted 
Financial Status Report (VA Form 20-5655).  In that report, 
the veteran stated that he had not worked during the last two 
years, that he had no income other than $679.50 per month in 
Social Security benefits, and that he was not married and had 
no dependents.  He reported that he had approximately 
$1,117.00 per month in expenses, to include monthly expenses 
of approximately $310.00 for rent, $455.00 for food, $72.00 
for automobile insurance, $59.00 for medical expenses, $90.00 
for automobile maintenance and gas, $41.00 for medications, 
and $88.00 for utilities, clothes and other miscellaneous 
expenses.  He indicated that he had no assets, and no debts.  

In June 2001, the veteran submitted another Financial Status 
Report (VA Form 20-5655).  In that report, he stated that he 
had not worked during the last two years, that he had no 
income other than $703.00 per month in Social Security 
benefits, and that he was not married and had no dependents.  
He reported that he had approximately $1,190.00 per month in 
expenses, to include monthly expenses of approximately 
$310.00 for rent, $495.00 for food, $87.00 for automobile 
insurance, $60.00 for medical expenses, $90.00 for automobile 
maintenance and gas, $58.00 for medications, $22.00 for 
utilities, and $63.00 for clothes and other miscellaneous 
expenses.  He indicated that he had a 2001 Honda Accord, 
$2,000.00 cash in the bank, no other assets, and no debts.  
He stated that the difference between his monthly expenses 
and his income was made up by monetary gifts from his mother.  

In a letter received from the veteran in June 2001, he stated 
that his mother and brother-in-law had recently purchased a 
vehicle for him, and he repeated his assertion that the 
difference between his monthly expenses and his income was 
made up by monetary gifts from his mother.  

With respect to undue hardship, the veteran argues that he 
has expenses that exceed income by about $400.00 per month.  
In its October 2000 decision, the Committee indicated that 
the veteran's reported expenses for food appeared to be 
excessive, as they exceeded his monthly rent by $185.00 per 
month.  In addition, the Committee noted that the record 
shows that in the August 2000 Financial Status Report, the 
veteran reported that he had no savings.  However, in the 
June 2001 Financial Status Report the veteran reported that 
he had $2,000.00 in savings.  It therefore appears that the 
veteran was able to save $2,000.00 in ten months' time (i.e., 
$200.00 per month).  In summary, it is not shown that future 
payment of the debt will deprive him of necessities of life.  
Undue hardship is not shown. 

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment if VA 
were to waive the overpayment.  It is recognized that the 
elements as discussed are not all inclusive; however, the 
veteran has not advanced any other facts which would be of 
any significance in applying the equity and good conscience 
standard.  Having considered all of the equities in this 
case, the Board concludes that waiver of recovery of the 
overpayment of disability benefits in the amount of 
$12,343.00 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA disability 
benefits in the amount of $12,343.00 is denied.


	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



